DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 20-29 were previously pending and subject to a non-final rejection dated February 16, 2022. In the Response, filed on May 16, 2022, claims 1, 20 and 29 were amended; and claims 1, 20 and 29 were further amended in an Examiner’s amendment, below, on August 26, 2022. Therefore, claims 1-10 and 20-29 are currently pending and subject to the following notice of allowance. 

Information Disclosure Statement
The information disclosure statement submitted on May 19, 2022 was filed before the mailing date of this notice of allowance. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks on Pages 10-12 of the Response, regarding the previous rejection of the claims under 35 U.S.C. 101 have been fully considered, and found persuasive in view of the amended claims.

Examiner’s Amendment
An examiners amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, if MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jon Jonsson on August 26, 2022. 

1. (Currently Amended) A computing system comprising:
 	a network communication interface to communicate over one or more networks, with (i) computing devices of a plurality of users of an on-demand transport service, and (ii) computing devices corresponding to a plurality of vehicles servicing ride requests for the on-demand transport service;
one or more processors; and
a memory storing instructions that, when executed by the one or more processors, cause the computing system to:
receive, over the one or more networks, a trip request from the computing device of a requesting user of the plurality of users, the trip request indicating a destination;
receive, over the one or more networks, location data from the computing device of the requesting user, the location data indicating a current location of the requesting user;
 	determine, from a plurality of regions, a specified region in which the requesting user is located, each region of the plurality of regions being associated with a plurality of eligible pickup locations;
receive, over the one or more networks, real-time location data from positioning systems of the computing devices corresponding to a set of candidate vehicles of the plurality of vehicles, the real-time location data indicating a dynamic location of each candidate vehicle in the set of candidate vehicles;
for each candidate vehicle in the set of candidate vehicles, monitor the dynamic location of the candidate vehicle[[ and]] based on the real-time location data to repeatedly determine an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region;
for each candidate vehicle in the set of candidate vehicles, repeatedly score each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the repeatedly determined ETA for the respective pickup location, and (ii) an amount of reduced time for utilizing the respective pickup location as opposed to the current location of the requesting user or a pick-up location specified by the requesting user;
based on repeatedly scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, select (i) a trip pickup location from the plurality of eligible pickup locations to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request; and
transmit, over the one or more networks, match data indicating the trip pickup location to the computing device of the selected vehicle and the computing device of the requesting user to facilitate a rendezvous between the selected vehicle and the requesting user at the trip pickup location and enable the selected vehicle to transport the requesting user to the destination.

20. (Currently Amended) A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to:
 	communicate over one or more networks, with (i) computing devices of a plurality of users of an on-demand transport service, and (ii) computing devices corresponding to a plurality of vehicles servicing ride requests for the on-demand transport service;
 	receive, over the one or more networks, a trip request from the computing device of a requesting user of the plurality of users, the trip request indicating a destination; 
 	receive, over the one or more networks, location data from the computing device of the requesting user, the location data indicating a current location of the requesting user;
 	determine, from a plurality of regions, a specified region in which the re- questing user is located, each region of the plurality of regions being associated with a plurality of eligible pickup locations;
receive, over the one or more networks, real-time location data from positioning systems of the computing devices corresponding to a set of candidate vehicles of the plurality of vehicles, the real-time location data indicating a dynamic lo- cation of each candidate vehicle in the set of candidate vehicles;
 	for each candidate vehicle in the set of candidate vehicles, monitor the dynamic location of the candidate vehicle[[ and]] based on the real-time location data to repeatedly determine an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region; 
 	for each candidate vehicle in the set of candidate vehicles, repeatedly score each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the repeatedly determined ETA for the respective pickup location, and (ii) an amount of reduced time for utilizing the respective pickup location as opposed to the current location of the requesting user or a pick-up location specified by the requesting user;
 	based on repeatedly scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, select (i) a trip pickup location from the plurality of eligible pickup locations to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request; and
transmit, over the one or more networks, match data indicating the trip pickup location to the computing device of the selected vehicle and the computing device of the requesting user to facilitate a rendezvous between the selected vehicle and the requesting user at the trip pickup location and enable the selected vehicle to transport the requesting user to the destination.

29. (Currently Amended) A method of implementing pick-up location optimization, the method being performed by one or more processors of a computing system and comprising:
 	communicating over one or more networks, with (i) computing devices of a plurality of users of an on-demand transport service, and (ii) computing devices corresponding to a plurality of vehicles servicing ride requests for the on-demand transport service;
receiving, over the one or more networks, a trip request from the computing device of a requesting user of the plurality of users, the trip request indicating a destination;
receiving, over the one or more networks, location data from the computing device of the requesting user, the location data indicating a current location of the requesting user;
determining, from a plurality of regions, a specified region in which the re- questing user is located, each region of the plurality of regions being associated with a plurality of eligible pickup locations;
receiving, over the one or more networks, real-time location data from positioning systems of the computing devices corresponding to a set of candidate vehicles of the plurality of vehicles, the real-time location data indicating a dynamic location of each candidate vehicle in the set of candidate vehicles;
for each candidate vehicle in the set of candidate vehicles, monitoring the dynamic location of the candidate vehicle based on the real-time location data to [[and ]]repeatedly determining an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region;
for each candidate vehicle in the set of candidate vehicles, repeatedly scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the repeatedly determined ETA for the respective pickup location, and (ii) an amount of reduced time for utilizing the respective pickup location as opposed to the current location of the requesting user or a pick-up location specified by the requesting user; 
based on repeatedly scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, selecting (i) a trip pickup location from the plurality of eligible pickup locations to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request; and
transmitting, over the one or more networks, match data indicating the trip pickup location to the computing device of the selected vehicle and the computing device of the requesting user to facilitate a rendezvous between the selected vehicle and the requesting user at the trip pickup location and enable the selected vehicle to transport the requesting user to the destination.

Reasons for Allowance
Claims 1-10 and 20-29 are allowable over the prior art. 
Examiner knows of no art which teaches or suggests, alone or in combination, with
other art, independent claims 1, 20 and 29; specifically “for each candidate vehicle in the set of candidate vehicles, determine an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region; for each candidate vehicle in the set of candidate vehicles, score each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the ETA for the respective pickup location, and (ii) an amount of reduced time for utilizing the respective pickup location as opposed to the current location of the requesting user or a pick-up location specified by the requesting user; based on scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, select (i) a trip pickup location to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request” in combination with the other claim elements. 
The closest prior art for the claims is currently cited U.S. Patent Application Publication No. 10,545,023 to Herbach et al. (hereinafter “Herbach”). Herbach discloses determining a plurality of possible locations based on a set of heuristics including identifying at least one point on an opposite side of a roadway as the preferred location. For each given possible location of the plurality of possible locations, a route between a current location of a vehicle and that given possible location is determined. For each given possible location of the plurality of possible locations a cost value for the determined route of that given possible location is determined. A possible location is selected based on the determined cost values and provided as a pickup or drop off location for a passenger. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2017/0059347 to Filer et al. (hereinafter “Filer”). Filer discloses determining one or more candidate pick-up locations proximate a current location of the user, wherein the candidate pick-up locations are determined by ranking a plurality of locations proximate the current location of the user in view of one or more travel parameters and a destination specified by the user. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2013/0132140 to Amin et al. (hereinafter “Amin”). Amin discloses determining a location for a user based on: (i) determined locations of interests within the pick-up region, and (ii) historical locations related to the user, based on the pick-up region.
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2015/0254581 to Brahme (hereinafter “Brahme”). Brahme discloses matching riders with a driver trip that meets the rider's travel requirement, where each rider is a match if the origin of the rider is within a configured proximity of at least one stop of the driver trip and the destination of the rider is within a configured proximity of at least one subsequent stop of the driver trip and the time difference between the time at which the driver starts the driver trip and the time at which the rider enters the rider trip is within a configured time interval. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2016/0321771 to Liu et al. (hereinafter “Liu”). Liu discloses a ride sharing server that calculates an operational cost or time cost for a driver to transport a user. 
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2016/0027306 to Lambert et al. (hereinafter “Lambert”). Lambert discloses  determining whether two requested rides are similar enough to be combined by estimating a time for the desired rides for the first rider and second rider individually (e.g., taking separate individual rides) and for the combined ride for each rider (e.g., the time for the first rider pickup to the first rider dropoff and the second rider pickup to the second rider dropoff) and determining that it is appropriate to combine the rides in the event that combining the rides slows them down by less than a slowdown threshold (e.g., 5%, 10%, 5 minutes, etc).
The next closet prior art for the claims is currently cited U.S. Patent Application Publication No. 2015/0219464 to Beaurepaire et al. (hereinafter “Beaurepaire”). Beaurepaire disclose determines one or more candidate passenger embarkation points, wherein one or more drop off or pick up points may be determined for limited windows of opportunity relative to the point of interest.
The next closet prior art for the claims is currently cited non-patent literature “A Partition-Based Match Making Algorithm for Dynamic Ridesharing” by Pezler et al., dated October 2015 (hereinafter “Pelzer”). Pelzer discloses a ridesharing system that predicts both the starting point as well as the destination.
Herbach, Filer, Amin, Brahme, Liu, Lambert, Beaurepaire or Pelzer alone or in combination with previously cited art, do not teach or suggest independent claims 1, 20 and 29 (and their dependent claims) in their entirety. Thus, claims 1-10 and 20-29 are allowed.
35 U.S.C. 101
With respect to the claims in view of 35 USC 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing Human Activity”, however when analyzed under Step 2A Prong Two, it is determined that the claims include additional elements that integrate the abstract idea into a practical application. Specifically, the combination of additional elements in claims 1, 20 and 29 uses the abstract idea of a certain method of organizing human activity in a specific manner that sufficiently limits the use of the certain method of organizing human activity to the practical application of monitoring the dynamic location of the candidate vehicle based on the real-time location data to repeatedly determine an estimated time of arrival (ETA) for the candidate vehicle to arrive at each respective pickup location of the plurality of eligible pickup locations associated with the specified region; for each candidate vehicle in the set of candidate vehicles, repeatedly score each respective pickup location of the plurality of eligible pickup locations associated with the specified region based, at least in part, on (i) the repeatedly determined ETA for the respective pickup location; and based on repeatedly scoring each respective pickup location of the plurality of eligible pickup locations associated with the specified region, select (i) a trip pickup location from the plurality of eligible pickup locations to initiate the trip request, and (ii) a selected vehicle from the set of candidate vehicles to service the trip request; and transmit, over the one or more networks, match data indicating the trip pickup location to the computing device of the selected vehicle and the computing device of the requesting user to facilitate a rendezvous between the selected vehicle and the requesting user at the trip pickup location and enable the selected vehicle to transport the requesting user to the destination, as recited in claim 1 and similarly in claims 20 and 29.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments or Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628